J-A07027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GLEN PHILIP YERKES                         :
                                               :
                       Appellant               :   No. 768 MDA 2019

         Appeal from the Judgment of Sentence Entered April 24, 2019
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-SA-0000015-2019


BEFORE: OLSON, J., DUBOW, J., and McLAUGHLIN, J.

MEMORANDUM BY DUBOW, J.:                                  FILED MAY 05, 2020

        Appellant, Glen Philip Yerkes, appeals from the Judgment of Sentence

imposed April 24, 2019, following a bench trial resulting in his conviction for

one count of Disorderly Conduct graded as a summary offense.1 Appellant

challenges the sufficiency of the Commonwealth’s evidence, asserting that his

conduct created neither a hazardous nor a physically offensive condition.

Upon review, we conclude that the record supports the trial court’s findings

that Appellant fiercely cursed at the victim while in her close proximity, thus

invading her personal space and creating a physically offensive condition.

Accordingly, we affirm.

        Following custody proceedings, Appellant and his ex-wife’s attorney,

Penny V. Ayers, Esq. departed the courtroom. N.T., 4/24/19, at 5. At the

____________________________________________


1   18 Pa.C.S. § 5503(a)(4).
J-A07027-20



outer doors of the courtroom, Appellant saw that Attorney Ayers followed

closely behind; he paused while opening the doors, looked directly at Attorney

Ayers, and called her a “fucking scumbag.” Id. at 5, 7-8. At the time,

Appellant was blocking the exit and Attorney Ayers was approximately one

foot away from him. Id. at 5. Appellant’s intonation was fierce, and Attorney

Ayers felt threatened by Appellant’s conduct. Id. at 8. Following Appellant’s

comment, Attorney Ayers confronted Appellant, sought assistance from the

police in the courthouse, and demanded that police charge Appellant

accordingly. See id. at 5-6, 14, 19.

     Initially,   the   Commonwealth     charged    Appellant   with   summary

Harassment.       See 18 Pa.C.S. § 2709(a)(4).       Following a hearing, the

magisterial district court convicted Appellant. Appellant timely appealed to

the common pleas court for trial de novo. The court thereafter granted the

Commonwealth leave to amend its charge, and the Commonwealth proceeded

with one count of summary Disorderly Conduct.

     At trial, Attorney Ayers testified that Appellant turned to her as they

were exiting the courtrooms, looked right at her, and fiercely called her a

“fucking scumbag.” N.T. at 5, 8. She also testified that she was shocked and

horrified because she had rarely encountered such behavior in her twenty

years of practice. N.T. at 5-6. Appellant’s ex-mother-in-law witnessed the

incident and corroborated Attorney Ayers’ testimony that Appellant had called

Ms. Ayers a “fucking scumbag.” See id. at 10-14.




                                       -2-
J-A07027-20



       At the close of the Commonwealth’s case, Appellant demurred, but the

trial court denied Appellant’s request to dismiss the charges. N.T. at 14-16.2

Appellant then testified. He conceded that he had uttered “what a fucking

scumbag” while in close proximity to Attorney Ayers but contended he was

directing the curse toward his wife who was nearby. Id. at 18-19, 21.

Following trial, the court convicted Appellant and imposed a $50 fine and the

costs of prosecution. Id. at 24-25.

       Appellant timely appealed and filed a court-ordered Pa.R.A.P. 1925(b)

Statement. The trial court issued a responsive Opinion.

       Appellant raises the following issues on appeal:

       1. Whether the trial court erred and/[or] abused its discretion
          when it denied Appellant’s request for demurrer during the
          course of the summary conviction appeal hearing[; and]

       2. Whether the trial court erred and/[or] abused its discretion
          when it . . . found Appellant guilty of summary [Disorderly
          Conduct] under 18 [Pa.C.S. §] 5503(a)(4)[.]

Appellant’s Br. at 4.

       In both issues, Appellant challenges the sufficiency of the evidence

supporting the Disorderly Conduct conviction. See id. at 6-11. We, thus,

address them together. “A claim challenging the sufficiency of the evidence

is a question of law.” Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa.

2000). We review a sufficiency challenge de novo; our scope of review is

____________________________________________


2 A demurrer tests the sufficiency of the Commonwealth’s evidence. In
modern parlance, it is akin to a motion for judgment of acquittal filed at the
close of the Commonwealth’s case. See Pa.R.Crim.P. 606 Comment.

                                           -3-
J-A07027-20



limited to the evidence of record. Commonwealth v. Robinson, 128 A.3d
261, 264 (Pa. Super. 2015) (en banc).

      The Commonwealth must establish each element of the crimes charged

beyond a reasonable doubt. Commonwealth v. Forrey, 108 A.3d 895, 897

(Pa. Super. 2015). The fact-finder is tasked with determining the weight to

be given the evidence and the credibility of the witnesses; the fact-finder may

believe all, part, or none of the evidence. Id. We review the evidence, and

all reasonable inferences derived therefrom, in the light most favorable to the

Commonwealth.      Commonwealth v. Maerz, 879 A.2d 1267, 1269 (Pa.

Super. 2005); Commonwealth v. Young, 535 A.2d 1141, 1142 (Pa. Super.

1988).

      To establish Disorderly Conduct, the Commonwealth must prove that a

person “with intent to cause public inconvenience, annoyance[,] or alarm, or

recklessly creating a risk thereof, . . . creates a hazardous or physically

offensive condition by any act which serves no legitimate purpose of the

actor.” 18 Pa.C.S. § 5503(a)(4).

      Appellant asserts, inter alia, that his conduct did not create a hazardous

or physically offensive condition because he was just “thinking out loud.”

Appellant’s Br. at 10.     He concedes that his conduct may have been

psychologically or morally offensive, but concludes that such conduct is

insufficient to establish that he created a physically offensive or hazardous

condition. See id. at 3, 10-11.




                                     -4-
J-A07027-20



       Generally, a physically offensive condition “encompasses direct assaults

on the physical senses of members of the public.”              Commonwealth v.

Williams, 574 A.2d 1161, 1164 (Pa. Super. 1990). The condition induces a

nearly involuntary response, such as where the victim recoils from an

offensive odor or blinding light. Id.    (“A defendant may create such a

condition if she sets off a “stink bomb”, strews rotting garbage in public places,

or shines blinding lights in the eyes of others.”).

       Morally offensive, merely inappropriate, or otherwise eccentric behavior

does not generally fall within the scope of conduct prohibited by the statute.3

However, this Court has recognized that a defendant may create a physically

offensive condition when he invades the personal space or privacy of someone

under circumstances that cause distress or fear.           For example, in Young,

supra, the male defendant entered a women’s public restroom and confronted

a woman sitting on a toilet in one of the stalls, causing her to scream and flee

the restroom. 535 A.2d at 1142.           This Court affirmed the appellant’s

Disorderly Conduct conviction, concluding that the appellant had created a

physically offensive condition for the victim because he had invaded her

personal space while she was performing a private bodily function and that a

reasonable person would be offended. Id. at 1143.
____________________________________________


3 See, e.g., Commonwealth v. N.M.C., 172 A.3d 1146, 1152 (Pa. Super.
2017) (concluding that defendant who filmed fight between two students, then
disseminated video to others, engaged in morally offensive but not physically
offensive conduct); Williams, supra at 1165 (concluding that underwear-
clad defendant crossing parking lot to break into another’s car did not engage
in physically offensive conduct).

                                           -5-
J-A07027-20



      The trial court in the instant case considered not only Appellant’s

conduct with respect to the creation of a physically offensive condition, as in

Young, but also the circumstances surrounding it, to conclude that Appellant

created “an unjustifiable risk that his words would cause public inconvenience,

annoyance or alarm.” Trial Ct. Op., filed Aug. 30, 2019, at 8; 18 Pa.C.S. §

5503(a)(4). In concluding that the Commonwealth presented sufficient

evidence to support the conviction, the court stated:

      Turning to the facts sub judice, we find that the appellant chose
      an emotionally charged atmosphere to step within a foot of
      Attorney Ayers and call her a fucking scumbag, which was
      overheard by at least one other witness. This combined to cause
      a danger of risk, particularly of injuries should a scuffle ensue.
      The physical senses of the public were directly assaulted by the
      appellant when he chose to invade Attorney Ayers[’] physical
      space to label [her] a fucking scumbag with clear intent to draw a
      response. This intent was clearly evident to this [c]ourt based
      upon Attorney Ayers’ description of the delivery as “fiercer” than
      what was represented by defense counsel and in the fact that the
      appellant chose the critical chokepoint of the only public exit from
      York County courtrooms in order to foist his actions upon those
      present and to thereby cause public inconvenience, annoyance,
      and alarm. Even a charitable view of these events could not
      conclude that the appellant’s actions served a legitimate purpose
      of the appellant. The appellant intended to disrupt the orderly
      conduct of public court proceedings by controlling an exit and
      causing the risk of an altercation through incendiary words.
Id. at 7.

      Our review of the record supports the trial court’s conclusion. Appellant,

while in a confined space with Attorney Ayers just outside a courtroom that

had an emotionally charged atmosphere, stepped into the personal space of

Attorney Ayers and fiercely cursed at her. This demonstrated that Appellant



                                     -6-
J-A07027-20



created a physically offensive condition with an act that serves no legitimate

purpose, thereby causing a “public inconvenience . . . or recklessly creating a

risk thereof.” 18 Pa.CS. § 5503(a)(4). Thus, Appellant is entitled to no relief.4

       Judgment of Sentence affirmed.

       Judge McLaughlin joins the memorandum.

       Judge Olson concurs in result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/05/2020




____________________________________________


4As Appellant’s conduct created a physically offensive condition, we need not
consider whether it also created a hazardous condition.

                                           -7-